Case 2:19-cv-08766-DMG-AGR Document 14-2 Filed 03/31/20 Page 1 of 3 Page ID #:399




                     EXHIBIT 2
 Case 2:19-cv-08766-DMG-AGR Document 14-2 Filed 03/31/20 Page 2 of 3 Page ID #:400




 1   Kevin Kneupper, Esq. (CA SBN 325413)
     kevin@kneuppercovey.com
 2   Kneupper & Covey, PC
     4475 Peachtree Lakes Dr.
 3   Berkeley Lake GA 30096
     512-420-8407
 4

 5
     Attorney for Plaintiff Stephanie Cummings
     and the putative Class
 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12
                                                  )       Case No.:
13   STEPHANIE CUMMINGS,                          )
                                                  )       DECLARATION OF KEVIN M. KNEUPPER
14                Plaintiff,                      )       RE: VENUE PURSUANT TO CAL. CIV.
                                                  )       CODE § 1780(d)
15         vs.                                    )
                                                  )
16   JOHN DOES 1-10 (s),                          )
                                                  )
17                Defendant(s)                    )
18

19   I, Kevin M. Kneupper, do hereby declare as follows:
20         1.     I am a partner at Kneupper & Covey PC, counsel of record for Plaintiff
21   Stephanie Cummings. I am licensed to practice law in the States of California and Texas.
22   I have personal knowledge of the facts stated herein, and if called to testify as a witness I
23   could and would competently testify to them.
24         2.     Venue is proper in this Court because Defendants are doing business in the
25   County of Los Angeles and the transactions at issue also occurred in the County of Los
26   Angeles.
27

28



                 DECLARATION OF KEVIN M. KNEUPPER RE: VENUE TO CAL. CIV. CODE § 1780(d)

                                                      1
 Case 2:19-cv-08766-DMG-AGR Document 14-2 Filed 03/31/20 Page 3 of 3 Page ID #:401




 1   I declare and state under penalty of perjury pursuant to the laws of the State of California
 2   that the foregoing is true and correct, and that this Declaration was executed this 10th day
 3   of October, 2019 in Glendale, California.
 4

 5

 6

 7

 8
                                                                     Kevin M. Kneupper, Esq.
 9
                                                                     Declarant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                DECLARATION OF KEVIN M. KNEUPPER RE: VENUE TO CAL. CIV. CODE § 1780(d)

                                                  2
